               Case 19-11842-LSS        Doc 275     Filed 09/27/19     Page 1 of 6




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                            Chapter 11

 AVENUE STORES, LLC, et al.,                      Case No. 19-11842 (LSS)

                         Debtors.                 (Jointly Administered)

                                                  Objection Deadline: October 17, 2019 at 4:00 p.m.
                                                  Hearing Date: November 13, 2019 at 2:00 p.m.


                       MOTION OF RD DAYTON, LLC FOR RELIEF
                           FROM THE AUTOMATIC STAY

         RD DAYTON, LLC (“Landlord”) submits this Motion (the “Motion”) for entry of an

Order pursuant to 11 U.S.C. §§ 362(d)(1) granting Landlord relief from the automatic stay to use

certain reserve funds deposited with Landlord’s mortgage lender to fulfill the lease obligation of

Debtor Avenue Stores, LLC (“Tenant”) to replace the roof at the premises Tenant formerly

leased from Landlord, which lease has been rejected and premises abandoned by Tenant in these

Chapter 11 cases. In support of the Motion, Landlord respectfully submits as follows:

                                PRELIMINARY STATEMENT

         Landlord, as successor in interest to Rosdev Development, Inc., is the owner of certain

real estate known as 1501 Experiment Farm Road, Troy, Ohio (“Premises”) by virtue of a sale

leaseback transaction among Debtor Ornatus URG Real Estate, LLC (“Seller”), Landlord and

Tenant, whereby Landlord purchased the Premises from Seller and leased it to Tenant. Pursuant

to the terms of that sale leaseback transaction, $1.2 million was held back from the purchase

price and placed on deposit with Landlord’s mortgage lender (the “Roof Replacement Fund”) for

the purpose of funding the cost of replacement of the roof on the Premises, which work was to be

completed by Tenant. Copies of the Agreement of Sale dated October 11, 2018 (as amended)



11257998/1
               Case 19-11842-LSS        Doc 275      Filed 09/27/19   Page 2 of 6



(the “Sale Agreement”) and the Lease Agreement dated December 21, 2018 (the “Lease”) are

attached hereto as Exhibits 1 and 2, respectively. Under its Loan Agreement with its mortgage

lender, Landlord was required to, and did, deposit with the mortgage lender the Roof

Replacement Fund to be held in a reserve account and disbursed as and when the roof on the

Premises is replaced. A copy of the Loan Agreement between Landlord and JP Morgan Chase

Bank dated December 21, 2018 (the “Loan Agreement”), is attached hereto as Exhibit 3.

         Tenant has since surrendered possession of the Premises and formally rejected the

Lease—but without having completed the roof replacement work that it was required to perform

under the Lease. Under these facts, to the extent the automatic stay even applies, there is simply

no reason to prevent Landlord from using the Roof Replacement Fund to complete the roof

replacement at the Premises. Cause exists under Section 362(d)(1) of the Bankruptcy Code to

grant Landlord relief from the automatic stay.

                                        BACKGROUND

         1.    Prior to the filing of these Chapter 11 cases, Seller, Landlord and Tenant entered

into a sale leaseback transaction in 2018 by which Seller sold the Premises to Landlord and then

Landlord leased the Premises back to Tenant. (Sale Agr., §§ 2(c), 31; Lease, generally.)

         2.    Under the Sale Agreement, Seller agreed that the Roof Replacement Fund would

be held back from the sale purchase price to fund the replacement of the roof on the Premises

(the “Roof Work”). (Sale Agr., § 30.)

         3.    As a contingency to the sale of the Premises, the parties agreed that they would

negotiate and enter into an agreement providing for Tenant to undertake the responsibility to

complete the Roof Work and the advancement of the Roof Replacement Fund for that purpose.

(Sale Agr., §§ 30, 32.)



                                                 2
11257998/1
               Case 19-11842-LSS          Doc 275   Filed 09/27/19     Page 3 of 6



         4.    That agreement is set forth in Section 26.24 of the Lease, which required Tenant

to perform the Roof Work and provided that Landlord would make disbursements from the Roof

Replacement Fund to Tenant, which had been deposited as a reserve fund with Landlord’s

mortgage lender, to carry out the Roof Work in accordance with the specifications attached as

Exhibit “F” to the Lease.

         5.    Tenant never completed the Roof Work in accordance with the Lease.

         6.    On July 31, 2019, Tenant gave Landlord notice of its surrender of possession of

the Premises together with any interest that Tenant may have in the Lease, and to abandon all

personal property remaining located on the Premises, a copy of which is attached hereto as

Exhibit 4.

         7.    The Debtors filed their Chapter 11 voluntary petitions on August 16, 2019.

         8.    On September 13, 2019, the Court entered an Order authorizing Debtors to reject

the Lease [D.I. 206].

         9.    The Roof Replacement Fund remains on deposit with Landlord’s mortgagee and

the Roof Work has not been started.

                                      RELIEF REQUESTED

         10.   Landlord contends that the automatic stay does not apply to the Roof

Replacement Fund. Seller agreed that the Roof Replacement Fund would be deducted from the

Purchase Price for the Premises, and thus has no interest in those funds. Tenant, on the other

hand, has forfeited any interest that it might have had in the Roof Replacement Fund by its

abdication of its responsibility to replace the Roof and by its express surrender on July 31, 2019,

of “any interest” that it had in the Lease.




                                                3
11257998/1
               Case 19-11842-LSS         Doc 275     Filed 09/27/19     Page 4 of 6



         11.   Nonetheless, Landlord brings this Motion to request that, to the extent the

automatic stay even applies, the Court enter an order pursuant to Section 362(d)(1) of the

Bankruptcy Code granting Landlord relief from the automatic stay to allow Landlord to use the

Roof Replacement Fund to complete the Roof Work at the Premises.

                                      BASIS FOR RELIEF

         12.   Section 362(d)(1) of the Bankruptcy Code provides, in relevant part, that a

creditor may obtain relief from the automatic stay “for cause, including the lack of adequate

protection of an interest in property of such party in interest.” 11 U.S.C. § 362(d)(1).

         13.   Section 362(d)(1) does not define “cause,” leaving courts to consider what

constitutes cause based on the totality of the circumstances in each particular case. Baldino v.

Wilson (In re Wilson), 116 F.3d 87, 90 (3d Cir. 1997); In re SCO Group, Inc., 395 B.R. 852, 856

(Bankr. D. Del. 2007).

         14.   On balance, the potential hardships facing the parties is stark. Neither Debtor

retains any interest in the Roof Replacement Fund under either the Sale Agreement or the Lease.

Therefore, neither the Debtors nor their Estates will suffer prejudice by virtue of allowing

Landlord to use the Roof Replacement Fund to complete the Roof Work that Tenant has

abandoned entirely – the exact work for which the Roof Replacement Fund was established.

         15.   On the contrary, Landlord will indeed suffer prejudice as it purchased the

Premises from Seller and leased the same to Tenant contingent upon the use of the Roof

Replacement Fund for the Roof Work at the Premises. Not allowing Landlord to use the Roof

Replacement Fund would deprive Landlord the benefit of its bargain, despite the clear agreement

between Seller, Tenant and Landlord with respect to the use of the Roof Replacement Fund.




                                                 4
11257998/1
               Case 19-11842-LSS        Doc 275     Filed 09/27/19    Page 5 of 6



         16.    Moreover, the inability to access the Roof Replacement Fund has put the value of

the Premises in jeopardy to the prejudice of Landlord and its mortgage lender—all while Tenant

has completely abandoned the Premises and its obligations to complete the Roof Work. The

importance of the Roof Work is evidenced by the fact that the failure to complete the Roof Work

by December 10, 2020 is an Event of Default under the terms of the Loan Agreement. (Loan

Agr. § 7.7.1, Sch. II.)

         17.    There is no dispute between the parties that the Premises is in need of the Roof

Work. There likewise can be no dispute that the Roof Replacement Fund cannot be used for

anything other than completion of the Roof Work, and there is no purpose served in these

Chapter 11 cases by not allowing Landlord to use the Roof Replacement Fund for the Roof

Work.

         18.    Accordingly, based upon the totality of the circumstances, to the extent the

automatic stay even applies, cause exists under Section 362(d)(1) of the Bankruptcy Code

entitling Landlord to use the Roof Replacement Fund to complete the Roof Work at the

Premises.

                                        CONCLUSION

         WHEREFORE, for all the foregoing reasons, Landlord respectfully requests that the

Court enter an order pursuant to 11 U.S.C. § 362(d)(1) granting Landlord relief from the

automatic stay to allow Landlord to use the Roof Replacement Fund to complete the Roof work

at the Premises, and granting Landlord such other relief as the Court deems just and equitable.




                                                5
11257998/1
             Case 19-11842-LSS   Doc 275   Filed 09/27/19   Page 6 of 6



Dated: September 27, 2019                  MORRIS JAMES LLP

                                           /s/ Carl N. Kunz, III
                                           Carl N. Kunz, III (DE Bar No. 3201)
                                           500 Delaware Avenue
                                           Suite 1500
                                           Wilmington, DE 19899-2306
                                           Telephone: (302) 888-6811
                                           Facsimile: (302) 571-1750
                                           Email: ckunz@morrisjames.com

                                             and

                                           KEATING MUETHING & KLEKAMP PLL
                                           Robert G. Sanker (Ohio Bar No. 0039040)
                                           Joseph E. Lehnert (Ohio Bar No 0089492)
                                           One East Fourth Street, Suite 1400
                                           Cincinnati, Ohio 45202
                                           Telephone: (513) 639-3929
                                           Facsimile: (513) 579-6457
                                           Email: rsanker@kmklaw.com
                                           Email: jlehnert@kmklaw.com


                                           Attorneys for RD Dayton, LLC




                                       6
11257998/1
